 iIIItheMattero f 'HOOSIER PANELCOMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICACase No. R-438. '.-Decided'-November 9,':194Jurisdiction:plywood manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary. _UnitAppropriatefor CollectiveBargaining:production and maintenance em-ployees, includingwatchmen and . janitors, but excluding supervisory and-clerical employees, janitress, and investigator.Mr. Fae Patrick,of Indianapolis, Ind., andMr. John A. Cody, Jr.,of New Albany, Ind., for 'the 'Company.Mr. Stanley Denlinger;of Akron, Ohio,Mr. Charles H.' Moon',ofCincinnati, Ohio, andMr. Edward Chasco,of New Albany, Ind.,for the Union.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by'District 50, United Mine Workers ofAmerica, herein 'called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHoosier Panel Company, New' Albany, Indiana, herein called the'Company, the National Labor Relations Board provided 'for anappropriate hearing upon due notice, before, Robert D. Malarney,Trial Examiner. 'Said hearing was held 'at' New Albltiiy, Indiana,on October 14, 1942.The Company and the Union appeared, partici-pated, and' were afforded full opportunity to be heard,to examineand across-examine witnesses, and to introduce evidence bearing on.the issues. '.The Trial Examiner's rulings .made at the' heariyiff'arefree- from' -prejudicial-eiw6r andare hereby ' affirmed.The Unionfiled a brief which the Board has considered.45 N L it B., No. 71.. ',478 HOOSIER PANEL COMPANY479-Upon the entire record in the case, the. Board makes the fol-lowing:.FINDINGS OFFACT1.TILE BUSINESS OF THE COMPANYHoosier . Panel Company is an Indiana corporation with itsprincipal, office and place of business in,New Albany, Indiana, whereit is engaged in the. manufacture of plywood for airplanes, ships,desks, filing cabinets, bookcases, and household furniture., Duringeachmonth the, Company purchases raw materials consisting oflumber, glue, veneer, and backs, valued in excess of $100,000, 80 per-cent of which is obtained from sources outside the State of Indiana.Each month it sells approximately $150,000 worth of finished prod-Indiana.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II..THE ORGANIZATIONINVOLVED .District 50, United Mine Workers of America is a labor organi-zationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the Union agreed at the hearing that a questionconcerning representation has arisen in that the Union requested,theCompany refused to bargain unless and until the Union was certi-fied by the Board.,A statement of the Regional Director introduced; into evidenceshows that' the Union represents a substantial number . of the em-ployees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce hasarisen. concerningthe representation of employees of the Company, within 'the-mean-ing ofSection9 (c) and Section 2'(6) and (7) of the Act.'TheRegional Director reported that the 'Union submitted 164 authorization cards,. 8of.whieh were datedJuly 1942,and 156,August 1942 ; all signatures appeared to be genuineoriginal signatures,and that 145of suchcards hearthe names of persons who appear onthe pay roll of the,Company ofAugust 8, 1942,containing 328 names in,the appropriateunit. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe parties agree that the appropriate unit should include allproduction and maintenance 2 employees, including two watchmen 3and three janitors who work in the plant proper, but excluding allsupervisory 4 and clericals employees.There is a janitress in the employ of the Company.The Companydesires to include her in the unit, while the Union contends that sheshould be excluded.The janitress is a weekly paid employee.Herwork is confined wholly to cleaning up the office where she worksabout 2 hours a day after customary office hours.She does -notperform production or maintenance work in the plant proper.Underthese circumstances, we shall-exclude her from the unit.The parties are in dispute over the status of a female investigator.The record indicates that until recently the Company has been em-ploying female workers. It was the duty of this female investigatorto investigate references given by female applicants for employment,and to make reports of her findings to the Company.A representa-tive of the Company testified that the Company has ceased hiringfemale employees for the present time and that there is now no needfor investigating work.He testified that the female investigatorwas doing full-time production work.He indicated that the em-ployee would be the logical choice to do investigating work wheneverit is necessary provided, however, she is not retained as a productionworker.Her eligibility to vote in the election will depend upon thenature of work performed by her on the eligibility date.If she isthen a production employee, she will be in the unit and entitled tovote; if she is then an investigator, she will be excluded.We find that all production and maintenance employees, includingwatchmen and janitors, but excluding supervisory and clerical em-ployees, the janitress, and the investigator, if any, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3The parties agree to include in the unit as maintenance employees, a millwright, a sawfiler, a carpenter, and three firemen.3The watchmen are not armed or deputized, and they are not in the same category-asplant-protection employees.4The partiesagree thatthere are eight supervisory employees,besides the superintendentand assistant superintendent,who had a right to hire or discharge employees,namely:Edward Stanley,foreman of the finishingdepartment ;TheodoreFaith, dayglue room fore-man ; Michael Lori, night glue room foreman ; Delbert Davis, foreman of the mill roomand lumber yard; Paul Henckel, foreman of the warehouse,back and van department;Manuel Sinkhorn,day foreman of veneer department;Neal Robbins,night foreman of theveneer department;and John Fach,the engineer in chargeof the powerplant and fireman.6The parties agree to exclude from the unit four stenographers,a shipping clerk, a pay-roll clerk, who is also the assistant to the Secretary of the Company,and one Joe Benfor,who works part time in the office,but who works a great deal of his time as a salesman onthe road HOOSIER PANEL COMPANYV.THE DETERMINATION OF REPRESENTATIVES4811Ve shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hoosier PanelCompany, New Albany, Indiana, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the-date of this Direction, under the direction and supervision ofthe Regional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle` III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were, ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by District 50, United Mine Workers of America, for the pur-poses of collective bargaining.CHAIRMAN MILLTS took no part in the consideration of the aboveDecision and Direction of Election.493508-43-vol. 45-31